Sawyer, C. J., delivered the following opinion:
I concur in the views and the conclusion of Justice Sanderson. I do not think the fact that it does not appear whether the property in question was all the partnership property or not affects the question. Tevis was the trustee of the firm itself, as well as of the creditors for whose benefit the partnership property in controversy was assigned to him, and as such, until the affairs of the concern are settled, as much entitled to the possession of the property as any individual creditor of Hardenbergh could be. Even if a sale had taken place of Hardenbergh’s interest in the said partnership property, and it had been purchased by Robinson, Robinson could, in any event, only get an undivided interest in the residuum of the partnership property after the settlement of its affairs and payment of its debts; and whether the concern is solvent or insolvent cannot affect the question. But in this case Robinson was not even in that position. No sale had yet taken place, and he had only acquired a lien on Hardenbergh’s interest in the property. To enable plaintiff to recover, the burden is on him to show *619that there was a surplus, and the amount of his share of the surplus, not on Tevis to show that there was no surplus. Till this is done and his share set off and appropriated to him, he is no more entitled to the possession or control of the fund than the partners or their trustee. Ho is, at least, even after a purchase of Hardenbergh’s interest in the partnership property, but a tenant in common to the extent of his interest. He is certainly in no better position with a mere lien on Hardenbergh’s interest. The truth is, his rights cannot be determined in this action; other parties are necessary. I concur in the judgment and opinion of Justice Sanderson.